      Case 1:20-cr-00052-DLC Document 185 Filed 03/19/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :               20cr52-3 (DLC)
               -v-                     :
                                       :                    ORDER
ALICIA ARIAS,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 19, 2021, defense counsel filed a letter

requesting that the March 25 Curcio hearing in this matter be

adjourned and informed the Court that the defendant prefers that

the hearing occur via videoconference as opposed to in person.

Accordingly, it is hereby

     ORDERED that the conference is adjourned to March 31, 2021

at 11:00 AM and will take place via the Microsoft Teams

videoconference platform, if that platform is reasonably

available.   To access the conference, paste the following link

into your browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_MzZhZGU2NDgtZWY0OS00NDU5LWE5OGYtOWU4MTFhOGQ2YT

A2%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%22f281b8d8-5887-44a5-9566-

8c44f6aaf05d%22%7d
      Case 1:20-cr-00052-DLC Document 185 Filed 03/19/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       The link in this

order is currently live.     Participants are directed to test

their videoconference setup in advance of the conference --

including their ability to access the link.        Defense counsel

shall assist the defendant in testing the videoconference

capability so that the defendant can participate by

videoconference.    Participants, including defense counsel, shall

report any difficulties accessing the link to chambers no later

than 24 hours in advance of the conference so that chambers may

assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:20-cr-00052-DLC Document 185 Filed 03/19/21 Page 3 of 3



remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

             Call-in number:         917-933-2166
             Conference ID:          541 300 963#

Dated:       New York, New York
             March 19, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
